Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 1 of 31 PagelD 2055

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
JUDY MARA WIMBERLY,
Plaintiff,
v. CASE No. 8:20-cv-902-TGW
KILOLO KIJAKAZI,

Acting Commissioner of Social Security, ! |

Defendant. |

 

ORDER |
The plaintiff in this case seeks judicial review of the denial of

her claim for supplemental security income payments.2 Because the
|
decision of the Commissioner of Social Security is supported by substantial

evidence and does not contain any reversible error, the decision will be

affirmed.

I.

The plaintiff, who was fifty-two years old at the time of the

most recent administrative hearing and who has a limited education, has

 

’ Kilolo Kijakazi became the Commissioner of Social Security on July 9, 2021, and
should be substituted as the defendant. See Fed. R. Civ. P. 25(d).

?The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 23).
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 2 of 31 PagelD 2056

|

|
worked as a dining room attendant and cleaner, housekeeper (Tr. 658, 695).
She filed a claim for supplemental security income payments, alleging that

she became disabled due to hepatitis C, arthritis and scoliosis of the back,

stenosis, spine degenerative disc disease, rheumatoid arthritis, a herniated
disc, titanium plate in neck, depression, and anxiety (Tr. 805-06). The

claim was denied initially and upon reconsideration. !

At her request, the plaintiff received a de novo hearing before

an administrative law judge. The law judge found that the plaintiff had

severe impairments that reduced her residual functional capacity, but that
they were not disabling (Tr. 62, 70). The district court subsequently
reversed the decision of the Commissioner of Social Security for failure to
consider adequately the opinions of treating physician Dr. John Amann (Tr.
683). The Order of the Appeals Council remanded the case for further
proceedings consistent with the district court’s Order (Tr. 673).> ° :

A different law judge conducted a hearing. He found that the

plaintiff had severe impairments of degenerative disc disease and obesity

3The Appeals Council also ordered the consolidation of this case with the
plaintiff's claim for supplemental security income filed on February 9, 2015 (Tr. 673).
2

 
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 3 of 31 PagelD 2057

(Tr. 649). The law judge concluded that, despite the plaintiff's

impairments, she

has the residual functional capacity to perform

light work as defined in 20 CFR 416.967(b). The
claimant can lift and/or carry twenty pounds
occasionally and ten pounds frequently; stand

and/or walk four hours in an eight-hour day and sit

six hours in an eight-hour workday, with an option

to sit/stand every thirty minutes without leaving
the workstation. The claimant can push/pull to
the weights previously given. The claimant can |
occasionally climb, balance, kneel, stoop, crouch |
and crawl, but never climb ladders, ropes or
scaffolds. The claimant must avoid concentrated
exposure to hazardous machinery and unprotected
heights.

(Tr. 651).

The law judge found that the plaintiff was unable to perform
any past relevant work (Tr. 658). However, based on the testimony of a
vocational expert, the law judge determined that there are jobs that exist in
significant numbers in the national economy that the claimant can perform,

such as customer service clerk, cashier II, ticket seller, and office selpel cre

659). Consequently, the law judge decided that the plaintift way not

disabled from April 4, 2011, through April 4, 2018, the date of the decision

(Tr. 660). The Appeals Council denied review, so that the law judge’s

decision became the final decision of the Commissioner.

3
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 4 of 3f PagelD 2058

I.
In order to be entitled to supplemental security income, a
claimant must be unable “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which

... has lasted or can be expected to last for a continuous period of not less

than twelve months.” 42 U.S.C. 1382c(a)(3)(A). A “physical or mental
|

impairment,” under the terms of the Social Security Act, is one “that results

from anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. 1382c(a)(3)(D).

A determination by the Commissioner that a claimant is not

disabled must be upheld if it is supported by substantial evidence. 42

U.S.C. 405(g). Substantial evidence is “such relevant evidence Ps a
reasonable mind might accept as adequate to support a conclusion.”

|
Do
Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated

 

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies :.. may be
reversed ... only when the record compels a reversal; the mere fact that the

record may support a contrary conclusion is not enough to justify a reversal
|
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 5 of 31 PagelD 2059

of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11th Cir. 2004) (en banc).
It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the

witnesses. Grant v. Richardson, 445 F.2d 656 (Sth Cir. 1971). Similarly,

it is the responsibility of the Commissioner to draw inferences from the
evidence, and those inferences are not to be overturned if they are supported
by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (Sth
Cir. 1963). | |

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy
itself that the proper legal standards were applied and legal requirements
were met. Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988). _

HI.
The plaintiff's sole argument is that the law judge failed to give

: ; |
controlling weight to the opinions of her treating neurologist, Dr. John

5 oo
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 6 of 31 PagelD 2060

Amann (Doc. 24). The contention is baseless because the law judge stated

good cause for discounting those opinions.

Under the regulations applicable to this case, opinions from

 

treating physicians are entitled to substantial or considerable weight unless

there is good cause for not according them such weight. Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004). Good cause exists when

 

the treating physician’s opinion is not bolstered by the evidence, the

 

evidence supports a contrary finding, or the opinion is conclusory or
inconsistent with the physician’s own medical records. Lewis v. Callahan,
125 F.3d 1436, 1440 (11th Cir. 1997). The court “will not second guess
the ALJ about the weight the treating physician's opinion deserves so long

as he articulates a specific justification for it.’ Hunter v. Social Security

 

Administration, Commissioner, 808 F.3d 818, 823 (11th Cir. 2015).

 

In January 2012, and January 2013, Dr. Amann completed
Residual Functional Capacity Questionnaires in which he essentially opined
that the plaintiff is disabled from working (“Questionnaires”) (Tr. ‘537-38;
619-20). The Questionnaires are in a conclusory format,.so that most of
Dr. Amann’s opinions are indicated by marks in boxes that correspond with

the opined degree of limitation for each physical function.

 
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 7 of 31 PagelD 2061

|

Dr. Amann opined in the January 2012 Questionnaire that, due
to cervical disc disease and cervical radiculopathy, the plaintiff could not sit
for more than three hours in an eight-hour workday, she needs a five-minute
break every 15 minutes, can never lift 10 or more pounds, and would be
absent from work more than four times per month (Tr. 537-38). He opined
that the plaintiffs ability to reach and manipulate objects was reduced, but
did not quantify that limitation (Tr. 538). Dr. Amann did not respond to

questions regarding the plaintiff's prognosis or the length of time the plaintiff
|

could stand/walk (Tr. 537).
The law judge acknowledged Dr. Amann’s opinion of the
plaintiff's functioning and stated (Tr. 655-56):

Pursuant to the Appeal Council’s directive, the
undersigned gave great consideration to the
opinions of Dr. Amann. The undersigned affords
moderate weight to Dr. Amann’s assessment dated
January 2012 (Exh. B12F). Dr. Amannsupposed -. |
that the claimant could sit for up to thirty minutes «©
at a time for about three hours in an eight-hour day.
He did not indicate how long the claimant could
stand or walk. He indicated that it was “hard to
quantify” how long the claimant could use her
hands, fingers and arms. He supposed that the
claimant could occasionally lift and carry less than
ten pounds. Dr. Amann is a treating specialist.
However, this assessment is of limited value since
it does not address the claimant’s ability to stand,
walk, reach or perform fine and_ gross

 

7
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 8 of 31 PagelD 2062

manipulations. He did not offer a prognosis and
did not provide a supporting narrative. Dr.
Amann issued this opinion only eight weeks after
the claimant’s cervical fusion. Thus, this
assessment reasonably reflects a very time-limited
set of restrictions. This opinion is not consistent
with clinical findings around the date of the
assessment. In September 2011, Dr. Varas found
no significant limitations. After the claimant’s
cervical surgery, treatment records in December
2011 and January 2012 indicate that the claimant
was recovering well from her surgery. In March
2012, Dr. Amann noted that the claimant had
continued pain, but she declined a cervical
epidural injection. She did not seek treatment
again until October 2012. At this appointment, the
claimant complained only of numbness, not neck
pain. She reported some tenderness in her
cervical spine, but her range of motion in her neck
was full.

The law judge’s reasoning states good cause for discounting Dr.
Amann’s opinion of disabling limitations in the 2012 Questionnaire, and it
is supported by substantial evidence.

Thus, the law judge correctly states that Dr. Amann did not

 

provide a meaningful explanation for his opinion of extreme limitations

 

which, in itself, is a recognized basis for discounting the opinions in the

Questionnaire. See 20 C.F.R. 416.927(c)(3) (“The better an explanation a

. . . eae ee
source provides for an opinion, the more weight we will give that opinion.”);

Lewis v. Callahan, supra, 125 F.3d at 1440; Johns v. Bowen, 821 F.2d 551,

 

8
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 9 of 31 PagelD 2063

555 (11th Cir. 1987); see, e.g., Brown v. Commissioner of Social Security,

442 Fed. Appx. 507, 512 (11th Cir. 2011) (The law judge stated good cause

 

to not give controlling weight to the treating physician’s opinions stated in
forms which did not reference his treatment records or adequately explain
his opinions.); Burgin v. Commissioner of Social Security, 420 Fed. ppx.
901, 903 (11th Cir. 2011).

As indicated, Dr. Amann’s opinions consist primarily of marks
in boxes. Although Dr. Amann identifies two diagnoses, they do not justify
Dr. Amann’s opined extreme limitations because “[t]he mere existencelof an
impairment does not reveal the extent to which it limits a claimant's ability
to work ....”. Robinson v. Astrue, 365 Fed. Appx. 993, 995 (11th Cir.
2010), citing Moore v. Barnhart, 405 F.3d 1208, 1213 n.6 (11th Cir. 2005);
see also McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986)| (The
physician needs to translate how abnormal clinical findings affect work
functioning.). Thus, cervical disc disease and cervical radiculopathy can
vary greatly in degree, and are not necessarily disabling. Consequently, the

law judge did not err in discounting the 2012 Questionnaire because it is

conclusory.

 
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 10 of 31 PagelD 2064

Furthermore, the law judge reviewed the objective medical
|

evidence and could reasonably conclude that, while the plaintiff's
impairments cause substantial functional limitations, they do not support Dr.
Amann’s opinions of disabling physical dysfunction. See 20 C.F.R.
416.929(c)(2) (“Objective medical evidence ... is a useful indicator to assist
us in making reasonable conclusions about the intensity and persistence of
symptoms and the effect those symptoms ... may have on [a plaintiffs]

ability to work ....”); Barclay v. Commissioner of Social Security

Administration, 274 Fed. Appx. 738, 741 (11th Cir. 2008) (lack of

|
supporting medical records may be considered in rejecting the treating

physician’s opinion); see, e.g., Grant v. Social Security Administration
Commissioner, 710 Fed. Appx. 426 (11th Cir. 2018) (noting normal clinical
findings, such as normal gait, range of motion and muscle strength, were
inconsistent with an opinion of disabling functional limitations). —

Thus, the law judge found that the 2012 Questionnaire
responses are “not consistent with clinical findings around the date of this
assessment” (Tr. 656). Specifically, the law judge discussed that
consultative examiner Dr. Ricardo Varas, who conducted a detailed-physical

examination of the plaintiff in September 2011, did not identify any

10
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 11 of 31 PagelD 2065

significant limitations (id.). The law judge summarized Dr. Varas’s
findings (Tr. 653):

The claimant was able to get on and off the table
and in and out of a chair with no apparent
difficulty. The claimant was also able to tie and
untie her shoes with no problems. Her gait and
extremities were normal. She had normal range
of motion in her elbows, forearms, wrists and
shoulders. Her cervical spine was within normal
limits. Her lumbar examination was normal with |
the exception of some mild paraspinal muscle |
tenderness. The claimant’s hips, knees and ~~
ankle[s] appeared normal. She had negative
straight leg raise tests. She was able to walk on

her heels and able to squat. Neurological
findings were completely within normal limits. ...
Although Dr. Varas formed a final impression of
chronic lower back pain with scoliosis with
radiculopathy, he simultaneously noted that the
claimant’s musculoskeletal exam was only mildly
abnormal on her lower back with some decreased
monofilament perception on her feet.

 

Furthermore, the law judge noted, after the plaintiff had cervical
surgery in November 2011, Dr. Amann stated that the plaintiff was
recovering well from her surgery (Tr. 656). Specifically, Dr. Amann
reported in December 2011 that the plaintiff was

making reasonable recovery ftom cervical
surgery. Her arm symptoms have resolved. |
She has stiffness in the neck but no severe pain. ...
She is ready to begin some range of motion
exercises ...

11

 
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 12 of 31 PagelD 2066

(Tr. 546). Additionally, during a physical examination in June-2012, the

plaintiffs neurological and extremities systems were normal (Tr. 635).
Moreover, the law judge noted, despite Dr. Amann’s highly-restrictive
assessment of Plaintiffs cervical symptoms, several months passed before

the plaintiff followed up with Dr. Amann, at which time the plaintiff reported

some tenderness in her cervical spine, but she did not complain of neck pain

and she had a full range of motion in her neck (Tr. 656). The law judge

the claimant’s gait appeared normal. There were

no signs of atrophy. The claimant had some
decreased sensation in her fingers, hand and foot.
She had full strength in her upper extremity,
except for in the interossei. She had a positive
Phalen’s test. She had no sensory loss and no
motor weakness. Her coordination was intact.
Her fine motor skills were normal.

elaborated (Tr. 653):

. gl ge
In sum, substantial evidence supports the law judge's finding
that, while the plaintiffs impairments impose some functional limitations,

the medical records fail to reveal the type of significant abnormalities one
would expect if the claimant were in fact disabled. See Barclay Vv.
Commissioner of Social Security Administration, supra, 274 Fed’ Appx. at

740.

12
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 13 of 31 PagelD 2067

The plaintiff argues that the “reasoning used by the ALJ for not
giving more weight to Dr. Amann’s opinions was ... not supported by the
evidence” (Doc. 24, p. 18). The arguments are meritless.

The plaintiff objects to the law judge’s finding that the 2012
Questionnaire was of “limited value” (id., p. 19). She argues that, “just
because Dr. Amann did not opine limitations for all work functions, does not
mean that the limitations he did opine could be ignored” (id.).

Initially, the plaintiff fails to acknowledge that the law judge
also stated that the 2012 Questionnaire was of limited value because Dr.
Amann did not state the plaintiffs prognosis and that he failed to. provide a
supporting narrative for his opinion of extreme limitations. The law judge
could reasonably find that these circumstances undermine the probative

value of the 2012 Questionnaire.

 

Furthermore, the plaintiffs contention that the law judge

“ignored” the 2012 Questionnaire is frivolous (see Tr. 655-56). The law

judge not only stated that he gave it “great consideration,” it is apparent that

the law judge considered the 2012 Questionnaire on its merits, as he

explained that the extreme limitations therein were inconsistent with the

13

 
|
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 14 of 31 PagelD 2068
|

clinical findings during that time period, and cited examples of such clinical

In fact, the plaintiff quibbles with the law judge’s citation to

findings (Tr. 656).

some of those normal examination findings (Doc. 24, pp. 19-20).
Specifically, the plaintiff objects to the law judge mentioning consultative

examiner Dr. Varas’ normal examination findings, arguing that “Dr. Amann

and others did find significant limitations during that same time period” (id.,

p. 19). In this regard, the plaintiff recounts clinical abnormalities, such as

spinal tenderness and reduced range of motion, and identifies MRI and X-

 

ray abnormalities (id., pp. 19-21).

The plaintiff's argument misapprehends the standard of judicial
review, which is very deferential to the law Judge. Thus, the court is not to
reweigh the evidence, but is limited to determining whether the recon as a
whole contains sufficient evidence to permit a reasonable mind to conclude
that the claimant is not disabled. Bloodsworth v. Heckler, 703 F.2d 1233,
1239 (11th Cir. 1983); Lawton v. Commissioner of Social Security, 43 1 Fed.

Appx. 830, 833 (11th Cir. 2011) (“While the record does contain some

 

evidence that is contrary to the ALJ’s determination, we are not permitted to
|

reweigh the importance attributed to the medical evidence.”). Therefore,

14
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 15 of 31:PagelD 2069

. * . * . . a . . ° . . . . | e
upon judicial review, it is insufficient to identify evidence that is consistent

 

with, or supports, disability; the evidence must compel that conclusion.
See Adefemi v. Ashcroft, supra, 386 F.3d at 1027 (“findings of fact ... may
be reversed ... only when the record compels a reversal”).

Here, the law judge acknowledged the plaintiffs clinical and
imaging abnormalities (Tr. 652-656). However, he disagreed that,
considering the evidence in its totality, the objective findings supported
disabling limitations (see Tr. 655). That determination is supported by
substantial evidence, as the law judge identifies numerous clinical findings
that were normal or near normal (see Tr. 652-656). The law judge noted,
for example, that the claimant consistently displayed normal motor strength,
balance, gait and fine motor skills, and that records from her primary care
physician (Jay Care) indicate generally normal examinations, with
unremarkable extremities and no neurological deficits (Tr. 654-55): See,
e.g., Lustgarten v. Commissioner of Social Security, 794 Fed. Appx. 843,

|

|
846 (11th Cir. 2019) (the law judge reasonably considered in rejecting the

treating physician’s opinion of disabling limitations that the plaintiff fad a

normal range of motion in her arms and legs, norma! motor strength and

sensory responses, walked with a steady gait, and had no swelling in the feet

15

 
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 16 of 31 PagelD 2070

and lower legs).

Under these circumstances, the plaintiff's identificat on of
some evidence that could support a finding of disability is insufficient.
Adefemi v. Ashcroft, supra, 386 F.3d at 1027 (“[T]he mere fact that the
record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.”). Thus, the plaintiff's disagreement with
the law judge essentially is a difference of opinion as to the weight to be
given to certain circumstances. The law Judge, however, is given the
responsibility to assess those circumstances so that the plaintiff's different
opinion must yield. Graham v. Bowen, 790 F.2d 1572, 1575 (11th Cir. 1986)
(“The weighing of evidence is a function of the factfinder, not of the district
court.”); Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (deference
is given to the law judge’s decision if it is supported by substantial evidence
even though the evidence may preponderate against it).

The plaintiff also cites to her subjective complaints to doctors
that her pain was “incapacitating,” and that she could not hold things in her
hands for more than a few seconds without her hands falling asleep Doc.
24, pp. 20-21). The law judge, however, found that the plaintiffs

subjective complaints were not fully credible (Tr. 652). That credibility

16

 
|
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 17 of 31 PagelD 2071

determination is unchallenged. Therefore, the law judge was not required
to accept uncritically the plaintiffs complaints of debilitating pain and
limitations in determining the weight given to the 2012 Questionnaire. See,

¢.g., Majkut v. Commissioner of Social Security, 394 Fed. Appx: 660, 664

(11th Cir. 2010) (law judge did not have to accept the opinion of a treating

physician based upon the plaintiffs subjective complaints when the plaintiff
was not fully credible).
Finally, the plaintiff argues that the “reasoning used by the ALJ

for not giving more weight to Dr. Amann’s opinions [in the 2012

 

Questionnaire] was ... contrary to this Court’s previous decision” (Dac. 24,
p. 18). This argument focuses on the law judge’s comment that “Dr.

Amann issued this opinion only eight weeks after the claimant’s cervical

fusion. Thus, this assessment reasonably reflects a very time-limited set of
restrictions” (Tr. 656).

The plaintiff argues that the court’s Order remanding this case
precludes the law judge from concluding that Dr. Amann’s opined
limitations were temporary on the ground that they were given shortly after
surgery (Doc. 24, p. 18; see Tr. 682-83). The plaintiff takes the court’s

comments out of context.

17

 
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 18 of 31 PagelD 2072
|
|

The court stated about the prior law judge’s decision (Tr. 682):

In according this opinion [Dr. Amann’s 2012
Questionnaire] “little weight,” the ALJ simply
stated that Plaintiff had neck surgery in November
2011 and Dr. Amann’s opinion “reflects post-
surgical precautions more than anything.”

... Dr. Amann’s records show that despite
surgery, Plaintiff continued to have numbness and
pain in her hands and feet, thus undercutting the
ALJ’s speculation that they were limitations
related to surgery. Accordingly, the ALJ failed
to articulate good cause for not fully crediting Dr.
Amann’s January 2012 opinion.

Here, the law judge does not merely speculate that the opinions

 

in the 2012 Questionnaire were temporary solely based on the temporal
connection to the plaintiff's surgery. Rather, the law judge explains that
those limitations are also reasonably considered temporary because Dr.
Amann did not provide a prognosis indicating that they were permanent (nor
did Dr. Amann opine in the Questionnaire that they were permanent
limitations), and the law judge identified post-surgery medical findings and

treatment that are inconsistent with such a conclusion.‘ Theréfore, this

argument fails.

 

. |
‘Consequently, even if the temporal proximity factor were excluded, there is no
reason to think that the law judge would have found that the opined limitations were
permanent. See Stultz v. Commissioner of Social Security, 628 Fed. Appx. 665, 669 n.4
(11th Cir. 2015) (error in assessing medical opinion not reversible error when| other

18
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 19 of 31 PagelD 2073

The plaintiff argues further that the court directed in the prior
decision that the law judge may not conclude that the “clinical findings do
not support Dr. Amann’s opinions” (Doc. 24, pp. 18-19), | It is
unreasonable to suggest that the court would direct the law judge to disregard
medical evidence that is inconsistent with a physician’s opinion, and there is

no comment by the court that remotely suggests that. |

rg

In sum, the plaintiff's challenges do not show that the law judge

erred in discounting the weight given to Dr. Amann’s responses in the 2012
Questionnaire.

B. The plaintiff also challenges the law judge’s decision to
discount Dr. Amann’s opinions in the J anuary 2013 Questionnaire (Tr. 619-
20). The 2013 Questionnaire includes extraordinary limitations. that the
plaintiff could sit for no more than five minutes at a time and one hour total
in a workday, and that she could not lift or carry any weight (Tr. 619). Dr.

Amann attributed these limitations due to neuropathy and “possible” cervical

radiculopathy (id.).

 

reasons are sufficient); Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983). :

 

 

19

 
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 20 of 31 PagelD 2074

The law judge discussed, in detail, his reasons for reducing the
weight given this opinion (Tr. 656):

The undersigned affords some weight to Dr.
Amann[’]s opinion dated January 2013. (Exh.
B17F). Dr. Amann is a treating specialist.
However, this assessment reveals more extreme
limitation[s] than his prior assessment. Dr.
Amann indicated that the claimant could sit for no
more than five minutes at a time and no more than |
one hour total out of an eight hour day. He «. |
opined that the claimant could never lift any =
weight. He also reported that the claimant had !
significant limitation in using her hands, fingers
and arms. Even the claimant testified that she
could sit for ten to fifteen minutes before needing
to change positions. The claimant also testified
that she could hold a five pound [bag] of sugar
with at least one hand. Thus, Dr. Amann’s
assessment is more extreme than the claimant’s
own allegations. Dr. Amann’s opinion is also
contrary to his findings upon examinations
surrounding the date of his assessment. In July
2013, PA Bacheldor, who worked in the same
office as Dr. Amann, noted that the claimant’s
physical examination was normal except for
tenderness in her lower lumbar area along with a
straight leg raise. The claimant had normal
balance, no sensory loss, no motor weakness and
normal fine motor _ skills. Likewise,
examinations performed by Dr. Jarquin in January,
February and March 2013 indicated that the
claimant had limited range of motion, but no
muscle weakness and no neurological deficits.
Only a few months prior to this opinion, Dr. Varas
noted that the claimant’s musculoskeletal exam
was only mildly abnormal on her lower back with

 

20

 
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 21 of 31 PagelD 2075

some decreased monofilament perception on her
feet. Additionally, Dr. Amann failed to offer a
persuasive narrative supporting his conclusions.
While he noted the claimant’s diagnosis, this alone
does not explain the claimant’s supposed
limitations, especially when clinical findings tend
to negate them. Furthermore, this opinion was
prior to the claimant’s surgery in October 2013,
which should have alleviated her symptoms to
some degree. Finally, Dr. Amann’s assessments
are both contrary to the claimant’s ability to drive,
walk her dogs and shop for groceries.
Specifically, the claimant’s inability to lift any
amount of weight in particular would seem to
preclude these activities.

 

The law judge clearly states ample good cause for discounting
Dr. Amann’s extreme opinions, and those reasons are supported by
substantial evidence. See Lewis v. Callahan, supra, 125 F.3d at 1440.

Initially, it is noted that, similar to the 2012 Questionnaire, Dr.
Amann’s opinions in the 2013 Questionnaire are wholly conclusory. AS
indicated, this deficiency itself states good cause for discounting the 2013
Questionnaire. See id. The failure to state a meaningful explanatibn for
the Questionnaire responses is especially important considering the

extremity of the opined limitations and that Dr. Amann had not treated the

plaintiff for several months before completing that Questionnaire.

21

 
|
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 22 of 31. PagelD 2076

Furthermore, as the law judge noted, “Dr. Amann’s ‘opinion is

also contrary to his findings upon examinations surrounding the date of his

assessment” (Tr. 656). See 20 C.F.R. 416.929(c)(2); Belle v. Barnhart, 129
Fed, Appx. 558, 560 (11th Cir. 2005) (normal findings on examination are
relevant to whether the plaintiff's allegations of debilitating impairments are
credible). For example, the law judge pointed out that, “[ijn July 2013, PA

Bacheldor, who worked in the same office as Dr. Amann, noted that the

in her

 

claimant’s physical examination was normal except for tenderness
lower lumbar area along with a straight leg raise” (Tr. 656). F urthermore,
the law judge detailed that, at the appointment, the plaintiff demonstrated
normal balance, no sensory loss, no motor weakness and normal fine motor
skills (id.). Similarly, treatment notes from Dr. Amann’s office in August
2013 showed that, although the plaintiff had tenderness in her spine and pain

on bending and twisting, she had normal fine motor skills, no motor

weakness, no sensory loss, intact balance, gait and coordination (Tr. 155-
56). Therefore, as the defendant argues, “the significant limitations Dr.
Amann indicated in the 2013 RFC questionnaire did not match his
physician’s assistant’s subsequent clinical observations a few months later

and so the ALJ was authorized to assign it only some weight” (Doc. 25, p.

|
22
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 23 of 31 PagelD 2077

16). See, e.g., Scott v. Colvin, 652 Fed. Appx. 778, 780 (11th Cir. 2016)

(good cause to reject physician’s opinions that are inconsistent with his own

medical records).

 

Additionally, the law judge noted that contemporaneous
clinical findings by treating physician Dr. Alvaro Jarquin in J nuary,

February, and March 2013 are inconsistent with debilitating limitations,

specifying that, although treatment notes “indicated that [she] had limited

range of motion ... [there was] no muscle weakness and no neurological
deficits” (Tr. 656).

Moreover, the law judge noted that the “significant gaps in [the
plaintiff's] treatment” are inconsistent with Dr. Amann’s opinion of
disabling limitations. See 20 CFR. 416.927(c)(2)(i) (frequency of
examination is a consideration in determining the weight to give a
physician’s opinion).

The law judge explained (Tr. 655) (emphasis added):

[T]he claimant sought no neurological [treatment]
from after her laminectomy in October 2013 until
after her motor vehicle accident in June 2016. She
also had no treatment at all from May 2014 to
December 2015. Given the plethora of records
before and after these dates, this total absence of
treatment strongly suggests that the claimant was
doing well in this period.

23

 
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 24 of 31‘PagelD 2078

In sum, substantial evidence clearly supports the law judge’s
determination that Dr. Amann’s opinion of extreme and marked limitations
in the 2013 Questionnaire is not supported by his treatment notés or the

medical record as a whole and, therefore, the law judge reasonably found the

 

opinions therein unpersuasive. See Lewis v. Callahan, supra; Barclay v.

 

Commissioner of Social Security, supra, 274 Fed. Appx. at 740 (lack of
supporting medical records may be considered in rejecting the yas
physician’s opinion); Crawford v. Commissioner of Social Securit , 363
F.3d 1155, 1159 (11th Cir. 2004) (treating physician’s report “may be
discounted when it is not accompanied by objective medical evidence or is
wholly conclusory”).

Finally, the law judge discussed that the plaintiff engaged in

activities of daily living that were inconsistent with the extreme limitations

in the 2013 Questionnaire, which also states good cause for discounting

 

those opinions. See Jarrett v. Commissioner of Social Security, 422 Fed.
Appx. 869, 873 (11th Cir. 2011) (“We have held that an ALJ does not need

to give a treating physician’s opinion considerable weight if evidence of the

claimant’s daily activities contradicts the opinion.”); Crow v. Commissioner,

Social Security Administration, 571 Fed. Appx. 802, 806-07 (11th Cir,

24
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 25 of 31 PagelD 2079

2014) (evidence of the plaintiff's daily activities provided good cause to
discount the treating physician's opinion); Forrester v. Commissioner of
Social Security, 455 Fed. Appx. 899, 902 (11th Cir. 2012) (The law judge
does not need to give a treating physician’s opinion considerable weight if
evidence of the claimant's daily activities contradict the opinion.). | |

The law judge discussed that, “[a]t various times during the
disability process, the claimant acknowledged that she can drive, prepare

quick meals, perform some housecleaning, walk her dogs, shop for groceries |

... [and] visit with friends...” (Tr. 652; see also Tr. 650, 655). Therefore,
the law judge could reasonably find that the plaintiff's activities are
inconsistent with Dr. Amann’s opinions of extreme functional limitations.
The plaintiff argues that the law judge’s reasoning does not
state good cause for discounting the 2013 Questionnaire. The contention is
meritless.

The plaintiff asserts that the law judge’s comment that the

plaintiff's laminectomy likely “alleviated her symptoms to some degree” is

 

“[not] justification for failing to give the treating neurosurgeon’s opinion full
weight” (Doc. 24, p. 22). Specifically, the plaintiff contends that,

" [i]f she did improve sometime after her recovery
from the lumbar surgery in October of 2013, the

25
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 26 of 31 PagelD 2080

ALJ still needed to assess whether Dr. Amann’s
opinions would need to be given controlling or
great weight for that time period up to the
improvement after the 2013 surgery. Rejecting
Dr. Amann’s opinions outright due to
improvement some two and a half years after the
onset of disability was not appropriate.

 

(id.). This contention is frivolous. The law judge’s lengthy explanation
for discounting the extreme opinions show that he did not reject Dr. Amann’s
opinions “outright” due to post-surgical improvement (see Tr. 656). In
fact, the law judge noted many normal clinical findings before the plaintiff’ S
laminectomy in explaining why he discounted the extreme limitations in the
2013 Questionnaire (id.).
The plaintiff also quibbles with the law judge’s finding that she
testified to greater functional capabilities than opined by Dr. Amann (Doc.
24, p. 22). Specifically, the plaintiff contends that the differences between
them are slight and, therefore, the “ALJ is trying to make an inconsistency
where none exists” (id.).
The plaintiff is referring to the following discussion by the law
judge (Tr. 656):
Dr. Amann indicated that the claimant could sit for
no more than five minutes at a time and no more

than one hour total out of an eight hour day. He
opined that the claimant could never lift any

26

 
weight. He also reported that the claimant had
significant limitation in using her hands, fingers
and arms. Even the claimant testified that she
could sit for ten to fifteen minutes before needing
to change positions. The claimant also testified
that she could hold a five pound[ bag] of sugar
with at least one hand. Thus, Dr. Amann’s
assessment is more extreme than the claimant’s
own allegations.

Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 27 of 31 PaelD 2081
|
|
|
|
|
|

The plaintiff argues that her testimony that she would need to
change positions after 10-15 minutes is not significantly different from Dr.
Amann’s opinion that a change would be necessary every 5 minutes.| This
is not an insignificant difference; in all events, the law judge’s point is that
Dr. Amann’s assessment is more extreme than the plaintiff's own

exaggerated allegations, and there is ample record support for that

 

conclusion. In addition to the examples above, the law judge identifies
several activities of daily living that contradict Dr. Amann’s opinions of the
plaintiff's functional limitations (see Tr. 656) (stating that Dr. Amann’s
“assessments are both contrary to the claimant’s ability to drive; walk her
dogs and shop for groceries. [T]he claimant’s inability to lift any amount
of weight in particular would seem to preclude these activities.”). See

Magill v. Commissioner of Social Security, 147 Fed. Appx. 92, 94 a 1th Cir.

2005), citing Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004)

27

 
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 28 of st Pagel 2082

(“[A]n ALJ need not give a treating physician’s opinion considerable weight
if the applicant's own testimony regarding her daily activities contradicts that
opinion.”).

Moreover, it is noted that, in F ebruary 2013, one month after
Dr. Amann completed the 2013 Questionnaire, the plaintiff testified before
an administrative law judge in this case that she could sit for 20-30 minutes

at a time; that she uses a computer “[o]ff and on” during the day, and that

she has no problem driving to her brother’s home 15-20 minutes ‘away (Tr.
99, 102-03). Therefore, this challenge to the law judge’s decision fails.

F inally, the plaintiff argues that injuries she sustained in 2014,
when she fell down a flight of stairs, and in 2016, when she was a pedestrian
hit by a car, “continued to support Dr. Amann’s opinion of her work
limitations” (Doc. 24, p. 24). This contention is also meritless. - |

Initially, the plaintiff does not explain how medical findings
related to these accidents show that Dr. Amann’s opinions were ‘supported
by objective medical evidence at the time they were given. Since the
accidents occurred years after Dr. Amann completed the Questionnaires,

those medical findings could not have been the basis for his opinions (see

also Tr. 655 (the law judge found that the plaintiff was doing well before the

28
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 29 of 31 PagelD 2083
|
|
|
!

accidents)). Therefore, they do not undermine the law judge’s finding that
Dr. Amann did not provide adequate objective medical evidence ts support
his opinions of extreme limitations. See 20 C.F.R. 416.927 (c)(3) (“The
more a medical source presents relevant evidence to support [his] medical
opinion .... The more weight we will give that opinion.”). Arguably, the
plaintiff's citation to such evidence underscores the lack of objective medical
findings supporting Dr. Amann’s opinions.
Furthermore, there is ample medical evidence generated after
these accidents that is inconsistent with debilitating functional limitations.
Thus, in July 2015, the plaintiff underwent an examination with consultant
Dr. Edwin Lamm, who found that the plaintiff's cervical spine was “ ithin
normal limits,” and that other examination findings were mostly normal (Tr.
1389). Dr. Lamm opined that there is “no evidence of physical limitations

that would prevent her from finding some kind of employment” | (id.).

 

Notably, the plaintiff told consultative psychologist Maria J imenez that she

walks without assistance, prepares meals on her own, drives independently,
and is independent in her personal care (Tr. 1393). |

On June 25, 2016, the plaintiff was examined at a hospital after

she was hit from behind by a slow-moving vehicle (Tr. 15 16-17, “y

29 =.
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 30 of 31.PageID 2084

The plaintiff had been walking home from a friend’s house (Tr. 1828). The
plaintiff exhibited normal ranges of motion in her back and musculoskeletal
systems, and her neurological functioning was normal (Tr. 1674).: She was
discharged that day with diagnoses of lacerations and contusions (Tr. 1673).
The following month, an examination showed that the plaintiff had a normal

gait; normal ranges of motion in the back and musculoskeletal ese and
normal sensation, strength, and pulses in the bilateral extremities (Tr. 1631-
32).

In February 2017, a physical examination showed that the

plaintiff had normal range of motion in her musculoskeletal system, normal

strength, non-tender back, no neck abnormalities, normal motor functio ning,

 

and no focal neurological deficits (Tr. 1576-77). Additionally, in| May
2017, the plaintiff exhibited normal strength, normal gait, normal pulses, full
range of motion of all joints, no focal neurological deficits, and no
extremities abnormalities (Tr. 1896, 1900-01). —

In sum, the law judge stated good cause for discounting Dr.
Amann’s opinion of debilitating functional limitations in the 2013

Questionnaire, and that determination is supported by substantial evidence.

Sée Hargress v. Social Security Administration, Commissioner, supra, 883
|

30
Case 8:20-cv-00902-TGW Document 26 Filed 09/15/21 Page 31 of 31 PagelD 2085

F.3d at 1302, 1305 (11th Cir. 2018); Lewis v. Callahan, supra, 125 F.3d at
1440 (“Substantial evidence is more than a scintilla and is such relevant
evidence as a reasonable person would accept as adequate to support a
conclusion.”).

While the plaintiff identified some evidence of abnormalities,
they did not compel the law judge to find her disabled, especially considering

the contrary medical evidence. See Adefemi v. Ashcroft, supra, 386 F.3d

 

at 1027 (“findings of fact ... may be reversed ... only when the record
compels a reversal’).

It is, therefore, upon consideration,

ORDERED:

That the Commissioner’s decision is hereby AFFIRMED

The Clerk shall enter judgment in accordance with this Order and CLOSE
this case. |

DONE and ORDERED at Tampa, Florida, this iy day of
September, 2021.

THOMAS G. WILSON |
UNITED STATES MAGISTRATE JUDGE

 
